Citation Nr: 0116157	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  01-01 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to basic eligibility for Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an June 2000 decision from the Manila, 
Philippines, VA Regional Office (RO), which denied reopening 
the appellant's claim for VA benefits as he had no recognized 
active service.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the new and material 
evidence requirement set forth in 38 U.S.C.A. § 5108 applies 
to the reopening of claims that were disallowed for any 
reason, including those claims for establishing status as a 
claimant.  D'Amico v. West, 209 F.3d 1322, 1326-1327 (Fed. 
Cir. 2000).  

In light of this holding it appears that even claims for 
basic eligibility that have previously been finally denied 
must first meet the new and material evidence requirement 
before that claim can be reopened.  


FINDINGS OF FACT

1.  In November 1953 the RO determined that the appellant did 
not meet basic eligibility requirements for VA benefits and 
denied the claim again on multiple subsequent occasions.  The 
most recent unappealed denial was in April 1991.   

2.  Additional evidence submitted since the April 1991 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.



CONCLUSION OF LAW

Evidence received since the final April 1991 determination 
wherein the RO determined that the appellant did not meet the 
basic eligibility requirements for VA benefits is not new and 
material, and the appellant's claim is not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant filed an original application for compensation 
in December 1952.  He stated that he served in the Philippine 
Army as a corporal in K Company, 3rd Battalion, 41st 
Infantry, 41st Division.  He stated that he was inducted into 
the United States Armed Forces for the Far East (USAFFE) on 
August 28, 1941, and provided a February 1946 report of 
physical examination (WDAGO Form 38).  

In December 1952 the RO requested certification of the 
appellant's service from the service department.  In October 
1953 the service department responded that the subject 
individual had no recognized guerrilla service and he was not 
a member of the Philippine Commonwealth Army in the service 
of the Armed Forces of the United States.   

In November 1953 the RO notified the appellant by letter that 
his claim was denied.  The appellant did not appeal.  

The appellant filed multiple claims to reopen between 1954 
and 1990.  Included with those claims were affidavits of 
fellow comrades, statements in support of his claims, 
personal hearing testimony, copies of Philippine service 
department documents and medical evidence.  

The RO denied the claims to reopen.  The RO notified the 
appellant by letters dated in March 1954, June 1958, July 
1966, February 1973, January 1974, March 1974, December 1974, 
September 1980 and January 1981.  

In November 1990 the RO requested certification of the 
appellant's service from service department and submitted to 
the service department a copy of Forms 23 and 38, which 
appear to be an Affidavit for Philippine Army Personnel and a 
Philippine Army certificate.  

The appellant testified at a hearing at the RO in November 
1990 to the effect that he had been inducted into the USAFFE 
in December 1941.  Transcript, p. 2 (Nov. 1990).  

In March 1991 the United States Army Reserve Personnel Center 
certified that the additional evidence was insufficient to 
warrant a change in the October 1953 negative certification 
regarding the appellant's claimed service.  The RO notified 
the appellant of the denial by letter dated in April 1991.  
The appellant filed a Notice of Disagreement in July 1991, 
and the RO issued a Statement of the Case later that month.  
The appellant did not perfect an appeal.  

The appellant filed the present application to reopen his 
claim in April 2000, contending not only that he served in 
the USAFFE but also that he had been a prisoner of war during 
service.  He also reported that he had served as a recognized 
guerrilla.  The appellant submitted duplicate copies of 
Philippine Army personnel documents and a copy of a July 1978 
medical certificate.  He submitted these documents at a 
January 2001 personal hearing.  He provided no testimony on 
the issue.  

Legal Criteria

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time the VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).  

If no notice of disagreement is filed within the prescribed 
period or an appeal is not perfected in accordance with 
38 C.F.R. § 20.302 (2000), the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed, except as otherwise provided by regulation.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

When an application to reopen a claim is presented under 
section 5108, the Secretary must first determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is new and material.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).  


Analysis

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

The evidence submitted in support of the application to 
reopen the claim includes statements in support of the claim, 
duplicate copies of Philippine Army personnel documents and a 
copy of a July 1978 medical certificate.  

The duplicate copies of Philippine Army personnel documents 
are not new insofar as they were previously of record and 
considered at the time of the April 1991 denial.  They are 
also cumulative based on the alleged service information 
provided in connection with prior claims.  The statements in 
support of the claim are also cumulative of multiple 
statements previously of record and considered by the RO.  
This evidence is cumulative and redundant and is not new.  
38 C.F.R. § 3.156.  

The July 1978 medical certificate is new because it was not 
previously of record at the time of the prior denials.  
However, this evidence is not material to the claim because 
it does bear directly and substantially upon the specific 
matter under consideration, i.e., whether the appellant has 
recognized service in the guerrillas or as a member of the 
Philippine Commonwealth Army in the service of the USAFFE.  
This evidence is not relevant to the issue on appeal and is 
not material.  38 C.F.R. § 3.156.

For the above reasons, the Board concludes that new and 
material evidence has not been submitted to reopen the claim 
of basic eligibility for VA benefits.  38 C.F.R. § 3.156(a).  
As new and material evidence has not been submitted to reopen 
the appellant's claim, the Board's analysis must end here.  
See Butler v. Brown, 9 Vet. App. 167, 171 (1996).


Additional Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. February 22, 2001).  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  VA has already met all obligations to the 
appellant under this new legislation.  In a letter of August 
2000, he was informed of the type of evidence needed to 
support his claim and in the Statement of the Case he was 
advised of the applicable law and regulations and an 
explanation of the basis for the decision.  He has been 
offered the opportunity to submit evidence and argument on 
the issue on appeal, and has done so.  He was also afforded a 
hearing.  He has not identified any additional relevant 
evidence that the RO could assist him in obtaining.   

In view of the foregoing, the Board finds that the appellant 
is not prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


ORDER

The appellant, not having submitted new and material evidence 
to reopen a claim of basic eligibility for VA benefits, the 
appeal is denied.  



		
	JANE E SHARP
	Member, Board of Veterans' Appeals

 

